OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             DISTRICT CLERK CAMERON COUNTY
                             AURORA DE LA GARZA
                             974 E. HARRISON
                             BROWNSVILLE, TX 78520
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             FRANCISCO DURAN JR.
                             ROBERTSON UNIT - TDC # 1793551
                             12071 FM 3522
                             ABILENE, TX 79601
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             DISTRICT ATTORNEY CAMERON COUNTY
                             ARMANDO R. VILLALOBOS
                             964 E HARRISON ST.
                             ADMINISTRATION BLDG., 4TH FL.
                             BROWNSVILLE, TX 78520
OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                           FILE COPY
    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA No. 13-12-00344-CR
DURAN, FRANCISCO JR. Tr. Ct. No. 2012-DCR-867-I                         PD-0429-15
On this day, the Appellant’s pro se petition for discretionary review has been
granted. The original and eleven copies of the appellant’s brief must be filed with
this Court within 30 days. The State’s brief is due 30 days after the timely filing of
the appellant’s brief. GRANTED ON GROUND NO. 1; ORAL ARGUMENT WILL
NOT BE PERMITTED
                                                                 Abel Acosta, Clerk

                             PRESIDING JUDGE 445TH DISTRICT COURT
                             974 E. HARRISON
                             JUDICIAL BUILDING
                             SECOND FLOOR
                             BROWNSVILLE, TX 78520